Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
Remarks
The Examiner did call Applicant and proposed some amendment but there was no response or calling back.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAPILY (Pub. No.: US 20180047832).

    PNG
    media_image1.png
    584
    931
    media_image1.png
    Greyscale

Re claim 1, TAPILY, FIG. 2 teaches a method of forming a semiconductor device, the method comprising: 
performing fabrication operations to form a set of field effect transistor (FET) devices (see FIG. 4B) on a substrate, wherein the fabrication operations include: 
forming a first channel region (bottom 110/[FC], FIG. 2 [as shown above] & FIG. 4) over the substrate; 
forming a second channel region (top 110/[SC]) over the substrate and adjacent to the first channel region; and
forming a bottom conductive layer (130, ¶ [0035]) of a wrap-around source or drain (S/D) contact over the substrate (140);
wherein the bottom conductive layer of the wrap-around S/D contact includes a non-uniform height such that: 
portions of the bottom conductive layer (130) that are closest to the first channel region (bottom 110/[FC]) do not contact (because of the regions 112a & 112b) a first sidewall of the first channel region [FC]; and 
portions of the bottom conductive layer (130) that are closest to the second channel region (top 110/[SC]) do not contact (because of the regions 112a & 112b) a first sidewall of the second channel region [SC]
Furthermore, the following limitation “the bottom conductive layer that tapers downward for portions of the bottom conductive layer” had a little patentable weight because it has been held that where the only difference between the prior art and the claims was a recitation of relative size or shape of the claimed device, and a device having the claimed relative size or shape would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04) and it would have been obvious that a mere change in shape of a component is generally recognized as being within the level of ordinary skill in the art.
Re claim 2, TAPILY, FIG. 2 teaches the method of claim 1, further comprising: 
using the first channel region (410b) and the second channel region (410b) to form a S/D region (411a/411b, FIGS. 4C→ 4D, ¶ [0045]) over the bottom conductive layer, adjacent to the first channel region, and adjacent to the second channel region; 
wherein the S/D region (411a/411b) is communicatively coupled to the first channel region, the second channel region, and the bottom conductive layer (230 of FIG. 5); and 
wherein the S/D region (112a/112b) is formed before to forming the bottom conductive layer (lower 130). 
TAPILY differs wherein the S/D region is formed subsequently to forming the bottom conductive layer. 
However, the changes in sequence of method steps as disclosed above is considered obvious. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Re claim 3, TAPILY, FIG. 2 teaches the method of claim 2 further comprising: 
forming a top S/D contact region of the wrap-around S/D contact (upper 130) over the S/D region (112a/112b); and 
communicatively coupling (electrically coupling) the top S/D contact region (58) to the bottom conductive layer (lower 130).
Re claim 4, TAPILY, FIG. 2 teaches the method of claim 3 further comprising: 
forming the bottom conductive layer from a first conductive material (material of layer 130) using a first set of fabrication operations; and 

wherein the first conductive material (lower 130) is different than the second conductive material (112a/112b); and 
wherein the first set of fabrication operations (method of depositing layer 130 at one instant time) is different than the second set of fabrication operations (method of depositing layer (112a/112b) at another instant time).
Re claim 5, TAPILY, FIG. 2 teaches the method of claim 3, wherein a surface area of an interface between the wrap-around S/D contact and the S/D region comprises: 
a first surface area of an interface between the S/D region and a first portion of a top surface of the bottom conductive layer (interface area between (lower 130) and (112a/112b) at one angle); and 
a second surface area of an interface between the S/D contact and the S/D region (interface area between (lower 130) and (112a/112b) at another angle).
Re claim 6, TAPILY, FIG. 2 teaches the method of claim 3, wherein the S/D region (112a/112b) is communicatively coupled to the bottom conductive layer (lower 130) through a first region (interface area between (lower 130) and (112a/112b) at one angle) of the top surface of the bottom conductive layer.
Re claim 7, TAPILY, FIG. 2 teaches the method of claim 6, wherein the top S/D contact region is communicatively coupled to the bottom conductive layer through a second region (interface area between (lower 130) and (112a/112b) at one angle) of the top surface of the bottom conductive layer.
substantially non-uniform height dimension (the upper surface of lower 130 with non-uniform height).
Re claim 10, TAPILY, FIG. 2 [flip 90° angle] teaches a method of forming a set of semiconductor devices, the method comprising: 
forming a channel region (110) over a substrate; 
forming a bottom conductive layer (130) of a wrap-around source or drain (S/D) contact over the substrate; and 
forming a S/D region (112a/112b) over the bottom conductive layer and adjacent to the channel region; 
wherein the channel region comprises a first channel stack [FC] and a second channel stack [SC]; 
wherein the first channel stack comprises a first set of stacked (bottom 410, FIG. 4B) and spaced-apart channel nanosheets;
wherein the second channel stack comprises a second set of stacked (top 410, FIG. 4B) spaced-apart channel nanosheets; 
wherein the S/D region (112a/112b) is shared by the first channel stack and the second channel stack; and 
the non-uniform height of the bottom conductive layer of the wrap-around S/D contact portions (130) of the bottom conductive layer that are closest to the first channel stack (bottom 110).
Furthermore, the following limitation “the bottom conductive layer that tapers downward for portions of the bottom conductive layer” had a little patentable weight relative size or shape would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04) and it would have been obvious that a mere change in shape of a component is generally recognized as being within the level of ordinary skill in the art.
Re claim 11, TAPILY, FIG. 2 [flip 90° angle] teaches the method of claim 10, wherein the non-uniform height of the bottom conductive layer (130) of the wrap-around S/D contact tapers downward for portions of the bottom conductive layer that are closest to the second channel stack (110).
Re claim 12, TAPILY, FIG. 2 [flip 90° angle] teaches the method of claim 11, wherein forming the S/D region comprises: 
epitaxially growing the S/D region (411a/411b, FIGS. 4C→ 4D, ¶ [0045]) from the first set of stacked and spaced-apart channel nanosheets; and 
epitaxially growing the S/D region (411a/411b) from the second set of stacked and spaced-apart channel nanosheets such that the S/D region extends over and is communicatively coupled to the bottom conductive layer of the wrap-around S/D contact (the bottom part of 130 via the middle and top part of itself).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAPILY in view of GUILLORN (Pub. No.: US 2018/0006159).
	TAPILY teaches all the limitation of claim 1.
TAPILY fails to teach the limitation of claim 9.
GUILLORN, Figs. 8A-8B, 22A teaches wherein: 

a contact liner (242); 
a barrier liner (238); and 
a conductive metal (240).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of stop electron migration from source and drain region as taught by GUILLORN. 
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. Please see the detail of rejections as listed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TONY TRAN/Primary Examiner, Art Unit 2894